Title: Abigail Adams to Mary Smith Cranch, 6 – 30 July 1784
From: Adams, Abigail
To: Cranch, Mary Smith



My dear Sister
Latitude 44 Long 24 on Board the Ship Active twesday July 6 1784from the ocean

I have been 16 days at sea, and have not attempted to write a single Letter; tis true I have kept a journal when ever I was able, but that must be close locked up; unless I was sure to hand it you with safety.
Tis said of Cato the Roman censor, that one of the 3 things which he regreted during his Life, was going once by sea when he might have made his journey by land; I fancy the philosopher was not proof against that most disheartning, disspiriting malady, Sea sickness. Of this I am very sure, that no Lady would ever wish; or a second time try the Sea; were the objects of her pursuit within the reach of a land journey; I have had frequent occasion since I came on Board, to recollect an observation of my best Friends, “that no Being in Nature was so dissagreable as a Lady at Sea,” and this recollection has in a great measure reconciled me to the thought of being at sea without him; for one would not wish my dear sister; to be thought of, in that Light: by those to whom we would wish to appear in our best array; the decency and decorum of the most delicate female must in some measure yeald to the necessitys of Nature; and if you have no female, capable of rendering you the least assistance; you will feel gratefull to any one who will feel for you and relieve, or compassionate your sufferings.
And this was truly the case of your poor sister, and all her female companions, when not one of us could make our own Beds; put on, or take of our shoes, or even lift a finger. As to our other cloathing we wore the greater part of it, untill we were able to help ourselves; added to this misfortune Brisler my Man servant was as bad as any of us; but for Jobe, I know not what we should have done; kind, attentive quick, neat, he was our Nurse for two days and Nights, and from handling the sails at the top gallant masthead, to the more femenine employment of making wine cordial, he has not his equal on Board; in short he is the favorite of the whole ship.
Our sickness continued for ten days; with some intermissions. We crawled upon deck when ever we were able, but it was so cold and damp that we could not remain long upon it, and the confinement of the Air below, the constant rolling of the vessel and the Nausea of the Ship which was much too tight, contributed to keep up our disease. The vessel is very deep loaded with oil and potash, the oil leaks the potash smoaks and ferments, all adds to the flavour. When you add to all this the horrid dirtiness of the ship, the slovenness of the steward, and the unavoidable sloping spilling occasiond by the tossing of the Ship, I am Sure you will be thankfull that the pen is not in the hands of Swift, or Smollet, and still more so that you are far removed from the Scene. No sooner was I able to move; than I found it necessary to make a Bustle amongst the waiters, and demand a Cleaner abode; by this time Brisler was upon his feet; and as I found I might reign mistress on Board without any offence I soon exerted my Authority with scrapers mops Brushes, infusions of viniger; &c. and in a few hours you would have thought yourself in a different Ship. Since which our abode is much more tolerable and the Gentlemen all thank me for my care; our Captain is an admirable Seaman—always attentive to his Sails, and his rigging, keeps the deck all night, carefull of every body on Board; watchfull that they run no risks, kind and humane to his Men; who are all as still and quiet as any private family, nothing cross or Dictatorial in his Manners, a much more agreable Man than I expected to find him; he cannot be called a polished gentleman; but he is so far as I have Seen; a very clever Man.
We have for passengers a Col. Norten, who is a grave sedate Man, of a Good Natural understanding, improved by Buisness, and converse with Mankind; his litterary accomplishments not very great. A Mr. Green, a scotch Man I am persuaded, high perogative Man plumes himself upon his country; haughty and imperious, but endeavours to hide this with the appearence of politeness; which however he is too apt to transgress upon any occasion; whenever any subject arises, which does not intirely agree with his sentiments. He calls himself an english Man, has been in the British Service during the war as a secretary on Board some of the British Admirals; he is a Man of sense and of reading, the most so of any we have on Board. Next to him is Dr. Clark to whom we are under obligations for every kindness, and every attention that it is in the power of a Gentleman and a physician to shew. Humane Benevolent tender and attentive, not only to the Ladies, but to every one on Board, to the servant, as well as the master, he has renderd our voyage much more agreeable and pleasent than it possibly could have been without him, his advice we have stood in need of, and his care we have felt the Benifit of, a Brother could not have been kinder, nor a parent tenderer, and it was all in the pleasent easy cheerfull way, without any thing studied Labourd, or fullsome, the natural result of a good Heart, possesst with a power of making others happy.
Tis not a little attention that we Ladies stand in need of at sea, for it is not once in the 24 hours that we can even Cross the cabbin; without being held, or assisted. Nor can we go upon deck without the assistance of 2 Gentlemen; and when there, we are allways bound into our Chairs: whilst you I imagine are scorching under the mid summer heat; we can comfortably bear our double calico Gowns; our Baize ones upon them; and a cloth cloak in addition to all these.
Mr. Foster is an other passenger on Board, a Merchant; a Gentleman soft in his manners; very polite and kind, Loves domestick Life, and thinks justly of it. I respect him on this account. Mr. Spear brings up the Rear, a single Gentleman; with a great deal of good humour, some wit; and much drollery, easy and happy blow high or blow low, can sleep and laugh at all seasons. These are our Male companions. I hardly thought a Leiut. Mellicot worth mentioning who only eats with us and is I believe a mere pot companion, tho he keeps not with us, except at meal times, when he does not behave amiss. My Name sake you know, she is a modest pretty woman; and behaves very well. I have accustomed myself to writing a little every Day when I was able; so that a small motion of the Ship does not render it more unintelligible than usual.

But there is no time since I have been at sea; when the Ship is what we call still; that its motion is not equal to the moderate rocking of a cradle. As to wind and weather since we came out; they have been very fortunate for us in general, we have had 3 Calm days, and 2 days contrary wind with a storm, I call’d it, but the Sailors say it was only a Breeze. This was upon the Banks of Newfoundland, the Wind at East. Through the day we could not set in our Chairs, only as some Gentleman set by us, with his Arm fastned into ours; and his feet braced against a table or chair that was lashed down with Ropes, Bottles, Mugs, plates crasshing to peices, first on one side; and then on the other. The Sea running mountain high, and knocking against the sides of the vessel as tho it would burst the sides. When I became so fatigued with the incessant motion; as not to be able to set any longer; I was assisted into my Cabbin, where I was obliged to hold myself in; with all my might the remainder of the Night: no person who is a Stranger to the sea; can form an adequate Idea, of the debility occassiond by sea Sickness. The hard rocking of a Ship in a storm, the want of sleep for many Nights, alltogether reduce one to such a lassitude, that you care little for your fate. The old Sea men thought nothing of all this, nor once entertaind an Idea of danger, compared to what they have sufferd; I do suppose it was trifling, but to me it was allarming and I most heartily prayed: if this was only a Breeze; to be deliverd from a storm.
Our accommodations on Board are not what I could wish, or hoped for. We cannot be alone, only when the Gentlemen are thoughtfull enough to retire upon deck, which they do for about an hour in the course of the day; our state rooms are about half as large as Cousin Betsys little Chamber, with two Cabbins in each. Mine had 3, but I could not live so; upon which Mrs. Adams’es Brother gave up his Berth to Nabby, and we are now stowed, two and two. This place has a small grated window, which opens into the Companion, and is the only air admitted. The door opens into the Cabbin where the Gentlemen all Sleep; and where we sit dine &c. We can only live with our door Shut, whilst we dress and undress. Necessity has no law, but what should I have thought on shore; to have layed myself down to sleep, in common with half a dozen Gentlemen? We have curtains it is true, and we only in part undress, about as much as the Yankee Bundlers, but we have the satisfaction of falling in, with a set of well behaved, decent Gentlemen, whose whole deportment is agreeable to the strickest delicacy both in words and action.
If the wind and weather continues as favorable as it has hietherto been; we expect to make our passage in 30 days, which is going a hundred miles a day. Tis a vast tract of ocean which we have to traverse; I have contemplated it with its various appearences; it is indeed a secret world of wonders, and one of the Sublimist objects in Nature.


“Thou makest the foaming Billows roar
Thou makest the roaring Billows sleep.”

They proclaim the deity, and are objects too vast for the controul of feble Man, that Being alone, who maketh the Clouds his Chariots and rideth upon the wings of the wind; is equal to the Goverment of this Stupendous part of Creation.
And now my dear sister after this minute account of my important self, which judgeing by myself, you take an affectionate interest in, I call upon you to inquire after your welfare, my much Esteemed Brothers, and my dear Neices? Not a day, or Night, but I visit your calm retreat, look at my own deserted Habitation, and recollect past endearments, with a melancholy composure. And realy am so vain, as to commisirate you, on account of the vacuity I fancy my absence occasions.
We are so formed, says an injenious writer, as to be always pleased with some what in prospect, however distant or however trivial; thus do I gratify myself with the Idea of returning to my Native land, tho the prospect is distant. Pleasures, says Pope are ever in our hands or Eyes. I have lost part of the other line, but the Idea is, that if We are not in the present possession of them, they rise to us in prospect. I will now tell you, where I am sitting, at a square table in the Great Cabin, at one corner of which is Col. Norten and Mr. Foster engaged in playing back Gammon, at the other, Mr. Green writing, and at the fourth, Dr. Clark eating ham. Behind Col. Norten, Mr. Spear reading Tompsons Seasons with his Hat on, young Lawrence behind me reading Ansons Voyages, Ester kniting, the Steward and Boys Bustling about after wine and porter, and last of all as the least importantly employ’d Mrs. Adams, and Nabby in their Cabbin a sleep and this at 12 oclock in the day. O Shame! The Captain comes down and finds me writing, kindly tenders me some large paper to write upon. I believe he thinks I shall have occasion for it. This man has a kindness in his disposition which his countanance does not promise.
Mr. Green comes down from deck and reports that the Mate says we are 16 hundred miles on our Way. This is good hearing. I can scarcly realize myself upon the ocean, or that I am within 14 hundred miles of the British coast. I rejoice with trembling. Painfull and fearfull Ideas, will arise and intermix, with the pleasureable hopes of a joyfull meeting of my long absent Friend. I frequently recollect some lines of Miss Mores, in her Sir Eldred of the Bower. Discribing a mixture of hope and anxiety, she says


“Twas such a sober sense of joy
As Angles well might keep
A joy Chastis’d by piety
A Joy prepair’d to weep.”


I shall write whilst I am on Board when ever I can catch a quiet time, it is an amusement to me, reading tires me, work I do sometimes, but when there is no writing there is less pleasure in working; I shall keep the Letter open untill I arrive and put it on Board the first vessel I find comeing to America. Tis impossible for me to find any variety at Sea to entertain my Friends with, so that this Letter with all its inaccuracies must be submitted to them. Do not however expose me, especially where I have a little credit; you know very well that affection and intimacy will cover a multitude of faults.
 

July 7th

If I did not write every day, I should lose the days of the month, and of the week, confined all day to day on account of the weather; which is foggy, misty, and wet. You can hardly judge how urksome this confinement is; when the whole ship is at our Service; it is little better than a prison; we Suppose ourselves near the western Islands. O dear variety! how pleasing to the humane mind is Change; I cannot find such a fund of entertainment within myself as not to require outward objects for my amusement. Nature abounds with variety, and the mind unless fixed down by habit, delights in contemplating new objects, and the variety of Scenes which present themselves to the Senses, were certainly designd to prevent our attention from being too long fixed upon any one object; and this says a late celebrated medical writer; greatly conduces to the Health of the animal frame. Your studious people and your deep thinkers, he observes, seldom enjoy either health or spirits. This writer I recommend to your perusal; and will tell you that you may borrow him it of our Friend Mrs. Warren, tis Buchans domestick Medicine. I have read him since I came to Sea with much pleasure.
I have been in much trouble, upon looking over my Letters since I came on Board, to find those given me, by my Friend Mrs. Warren; missing; I cannot account for it, in any other way; than that I must have put them into the pocket of the Chaise, when I received them; which I recollect; and I did not think to take them out; you remember the day, with all its circumstances, and will accordingly apoligize to our Friend, whose goodness, I know will pardon the omission; nor add to my mortification, by charging it to inattention.
 

July 8th

An other wet drisly day, but we must not complain, for we have a fair wind; our sails all square and go at 7 knots an hour. I have made a great acquisition, I have learnt the Names and places of all the masts and sails; and the Captain compliments me by telling me that he is sure I know well enough how to steer to take a trick at Helm; I may do pretty well in fair weather, but tis your masculine Spirits that are made for Storms. I love the tranquil scenes of Life; nor can I look forward to those in which tis probable I shall soon be engaged, with those pleasureable Ideas; which a retrospect of the past presents to my mind.
I went last evening upon deck, at the invitation of Mr. Foster to view that phenomenon of Nature; a blaizing ocean. A light flame Spreads over the ocean in appearence; with thousands of thousands Sparkling Gems, resembling our fire flies in a dark Night. It has a most Beautifull appearence. I never view the ocean without being filled with Ideas of the Sublime, and am ready to break forth with the psalmist, “Great and Marvellous are thy Works, Lord God Almighty; in Wisdom hast thou made them all.”
 

Saturday July 10th

Yesterday was a very pleasent day, very little wind; but a fine sun and smooth sea. I spent the most of the day upon deck reading; it was not however so warm; but a Baize gown was very comfortable; the ship has gradually become less urksome to me. If our cook was but tolerably clean, I could realish my victuals, but he is a great dirty lazy Negro; with no more knowledge of cookery than a savage; nor any kind of order in the distribution of his dishes, but hickel tapickelta, higgledy piggledy on they come with a leg of pork all Brisly, a Quarter of an hour after a pudding, or perhaps a pair of roast fowls first of all, and then will follow one by one a peice of Beaf and when dinner is nearly compleated a plate of potatoes. Such a fellow is a real imposition upon the passengers—but Gentlemen know but little about the matter, and if they can get enough to eat five times a day all goes well. We Ladies have not eat upon our whole passage, more than just enough to satisfy nature; or to keep body and soul together.
 

thursday 15 of july

A Sunday I wrote part of a Letter to Sister Shaw; since which I have not used my pen, even in my journal. Monday we had a fair wind but too much to be able to write, as it was right aft, and we pitch’d exceedingly, which is a motion more dissagreeable to me than the rocking’s tho less fatigueing; a twesday a Calm. Should you not suppose that in a Calm we at least had the Satisfaction of lyeing still? Alass it is far otherways; as my flesh, and bones, witness. A Calm generally succeeds a storm or a fresh Breeze; the Sea has a great swell after the wind is silent, so that the Ship lies intirely at the mercy of the waves, and is knocked from side to side with a force you can form no Idea of without experience; I have been more wearied and worn out with the motion and exercise of a calm, than in rideing 50 miles in a day. We have had 3 days in succession nearly calm. The first is the most troublesome, as the motion of the Sea Subsides in a degree. It is however a great trial of ones patience, to think yourself within a few days of your desired port, to look at it, as the promised land; and yet to be held fast.


“Ye too ye winds, I raise my voice to you
In what far distant region of the Sky
Hush’d in deep Silence, Sleep you when tis Calm?”

I begin to think that a Calm is not desireable in any situation in life, every object is most Beautifull in motion, a ship under sail trees Gently agitated with the wind, and a fine women danceing, are 3 instances in point; Man was made for action, and for Bustle too I believe. I am quite out of conceit with calms. I have more reason for it too, than many others, for the dampness of the ship has for several day threatned me with the Rheumatisim, and yesterday morning I was seazed with it in good earnest; I could not raise my Head, nor get out of bed without assistance, I had a good deal of a fever and was very sick; I was fearfull of this before I came to sea and had medicine put up proper, which the doctor administerd. What with that, good Nursing and rubbing, flannel, &c. I am able to day to set up in my Bed, and write as you see. To day we have a small wind, but tis night a Head. This is still mortifying, but what we had reason to expect. Patience, patience, patience is the first second and third virtues of a seaman, or rather as necessary to them, as to a statesman. 3 days good wind would give us land.
 

fryday 16 July

We have an other wet misty day; the Cabbin so damp that I dare not set in it; am therefore obliged confined as it is to keep in my own little room; and upon my bed. I long for the day which will give us land. Ester makes but a poor hand at sea; scarcly a day but what she is sick some part of it, I hope she will be the better for it when she gets on shore. We have but one passenger which we should have been willing to have been without; I have no particular reason to dislike him, as he is studiously complasant to me; but I know his politeness to me, is not personally upon my own account; but because of my connection which gives me importance sufficient to intitle me to his notice. Nabby says he is exactly Such a Character as Mr. Anger; I realy think there is a stricking resemblance; he is always inquiring who was such a General? What was his origin and rank in Life? I have felt a Disposition to quarrel with him several times; but have restraind myself; and only observed to him mildly, that merit; not tittles, gave a man preeminence in our Country, that I did not doubt it was a mortifying circumstance to the British nobility, to find themselves so often conquerd by mecanicks and mere husband men—but that we esteemed it our Glory to draw such characters not only into the field, but into the Senate; and I believed no one would deny but what they had shone in both. All our passengers enjoyed this conversation, and the Gentleman was civil enough to drop the Subject, but the venom Spits out very often; yet the creature is sensible and entertaining when upon indifferent Subjects: he is a haughty Scotchman. He hates the French, and upon all occasions ridicules them and their Country. I fancy from his haughty airs, that his own rank in Life has not been superiour to those whom he affects to dispise. He is not a man of liberal Sentiments, and is less beloved than any passenger we have on Board. A mans humour contributes much to the making him agreable, or other ways, dark and sour humours, especially those which have a spice of malevolence in them are vastly dissagreable. Such men have no musick in their Souls. I believe he would hardly be so complasant if he knew how meanly I thought of him; but he deserves it all, his whole countanance shews his Heart.
 

Saturday 17 of july

Give me joy my dear sister, we have sounded to day and found bottom 55 fathom. We have seen through the course of the day 20 different Sail, Spoke with a small Boat, upon a smuggling expedition, which assured us we were within the Channel.
 

july 18

This day four weeks we came on Board, are you not all calculating to day that we are near the land? Happily you are not wrong in your conjectures, I do not dispair of seeing it yet before night, tho our wind is very Small and light. The Captain has just been down to advise us as the vessel is so quiet, to get what things we wish to carry on shore into our small trunks. He hopes to land us at Portsmouth 70 miles distant from London tomorrow or next, day. From thence we are to proceed in post chaises to London. The ship may be a week in the channel before she will be able to get up.
Be so good as to let Mrs. Feild know that Ester has stood her voyage as well as I expected. She has been very sick Sometimes, but not a day since a few of the first, but what she has been able to go upon deck when it was proper weather. She says she is not home sick, nor has ever repented her comeing. I have sometimes thought she had reason too, and have wonderd how she could help it when she has sufferd so much, and no greater temptation to carry her out, than just comeing with me; she has not wanted for any kind of care, as the doctor has been very good, Jobe and Brisler very attentive. The doctor thinks she will enjoy her Health much better than ever.
 

Deal july 20

Heaven be praised I have Safely landed upon the British coast. How flattering how smooth the ocean how delightfull was Sunday the 18 of July. We flatterd ourselves with the prospect of a gentle Breeze to carry us on shore at Portsmouth where we agreed to land, as going up the channel always proves tedious, but on sunday Night the wind shifted to the south-west, which upon this coast, is the same with our north East winds: it blew a gale on sunday night on monday and monday night equal to an Equinoctial. We were obliged to carry double reef top sails only, and what added to our misfortune was; that, tho we had made land the day before it was so thick that we could not certainly determine what land it was; it is now twesday and I have slept only four hours since Saturday night, such was the tossing and tumbling in Board our ship. The Captain never left the deck the whole time either to eat or sleep, tho they told me there was no danger, nor do I suppose that there realy was any; as we had sea room enough. Yet the great number of vessels constantly comeing out of the channel and the apprehension of being run down, or being nearer the land than we imagined kept me constantly agitated. Added to this I had a voilent sick head ack. O! what would I have given to have been quiet upon the land. You will hardly wonder then at the joy we felt this day in seeing the cliffs of Dover: Dover castle and town. The wind was in Some measure subsided. It raind, however; and was as squaly as the month of March, the sea ran very high. A pilot boat came on Board at about ten oclock this morning; the Captain came to anchor with his ship in the downs and the little town of Deal lay before us. Some of the Gentlemen talkd of going on shore with the pilot Boat, and sending for us if the wind subsided. The boat was about as large as a Charlstown ferry boat and the distance from the Ship about the same twice as far as from Boston, to Charlstown. A Shore as bald as Nantasket Beach, no wharf, but you must be run right on shore by a wave where a number of Men stand to catch hold of the Boat and draw it up. The surf ran six foot high.
But this we did not know untill driven on by a wave, for the pilots eager to get money assured the gentlemen they could land us safe without our being wet, and we saw no prospect of its being better through the day. We accordingly agre’d to go. We were wraped up and lowerd from the ship into the boat; the whole ships crew eager to assist us, the gentlemen attentive and kind as tho we were all Brothers and sisters! We have Spent a month together, and were as happy as the sea would permit us to be. We set of from the vessel now mounting upon the top of a wave high as a steeple, and then so low that the boat was not to be seen. I could keep myself up no other way than as one of the Gentlemen stood braced up against the Boat, fast hold of me and I with both my Arms round him. The other ladies were held, in the same manner whilst every wave gave us a Broad side, and finally a Wave landed us with the utmost force upon the Beach; the Broad Side of the Boat right against the shore, which was oweing to the bad management of the men, and the high Sea.
 
London, 
ca. 22 July


(Thus far I had proceeded in my account when a summons to tea prevended my adding more; Since which I have not been able to take my pen; tho now at my Lodgings in London I will take up the thread where I left it, untill the whole Ball is unwound; every particular will be interesting to my Friends I presume, and to no others expose this incorrect Scral.)
We concequently all pressd upon the side next the Shore to get out as quick as possible, which we need not have done, if we had known what I afterwards found to be the Case, that it was the only way in which we could be landed, and not as I at first supposed oweing to the bad management of the Boatmen; we should have set still for a succession of waves to have carried us up higher, but the roar of them terrified us all, and we expected the next would fill our Boat; so out we sprang as fast as possible sinking every step into the sand, and looking like a parcel of Naiades just rising from the sea. A publick house was fortunately just at hand, into which we thankfully enterd, changed our cloathing, dried ourselves and not being able to procure carriages that Day we engaged them for Six oclock the next morning, and took lodgings here there, all of us; ten in Number. Mr. Green set of immediately for London—no body mourn’d.
We were all glad to retire early to rest. For myself I was so faint and fatigued that I could get but little; we rose by 5 and our post Chaise being all at the door we set of in the following order. Mr. Foster myself and Ester in one, Dr. Clark and Nabby in the second, Col. Norten Mrs. Adams and Brother in the 3 and Mr. Spear and Lieut. Millicot brought up the rear. Our first Stage was 18 miles from Deal, to Canteburry where we Breakfasted, the roads are fine, and a stone a Novelty. I do not recollect to have seen one, except the pavements of Canteburry, and other Towns; from Deal to London which is 72 miles; vast Feilds of wheat, oats, english Beans, and the horse Bean, with hops: are the produce of the country through which we past; which is cultivated like a Garden down to the very edges of the road, and what surprized me was, that very little was inclosed within fences. Hedg fence, are almost the only kind you see, no Cattle at large without a herdsman, the oxen are small, but the Cows and Sheep very large, such as I never saw before. When we arrived at the end of our Stage; we discharge the first carriages, call for New ones which will be ready in a few moments after you issue your orders. Call for Breakfast. You have it perhaps in ten moments for ten people, with the best of attendance and at a reasonable price.
Canteburry is a larger town than Boston, it contains a Number of old Gothick Cathedrals, which are all of stone very heavy, with but few windows which are grated with large Bars of Iron, and look more like jails for criminals, than places designd for the worship of the deity. One would Suppose from the manner in which they are Gaurded, that they apprehended devotion would be stolen. They have a most gloomy appearence and realy made me shudder. The Houses too have a heavy look being chiefly thatched roofs or coverd with crooked brick tile. Now and then you would see upon the road a large woods looking like a Forest, for a whole mile inclosed with a high Brick Wall or cemented stone, an enormous Iron gate would give one a peep as we passt of a large pile of Building, which lookd like the castles of some of the ancient Barons; but as we were strangers in the Country, we could only conjecture what they were, and what they might have been.
We proceeded from Canterburry to Rochester about 15 miles, an other pretty town, not so large as the former, from thence to Chatam where we stoped at a very Elegant Inn to dine. As soon as you drive into the yard you have at these places as many footmen round you as you have Carriages, who with their politest airs take down the step of your Carriage assist you out, inquire if you want fresh horses or carriages; will supply you directly, Sir, is the answer. A well dresst hostess steps forward, making a Lady like appearence and wishes your commands. If you desire a chamber, the Chamber maid attends; you request dinner, say in half an hour, the Bill of Fare is directly brought, you mark what you wish to have, and suppose it to be a variety of fish, fowl, meat, all of which we had, up to 8 different dishes; besides vegetables. The moment the time you stated, is out, you will have your dinner upon table in as Elegant a stile, as at any Gentleman’s table, with your powdered waiters, and the master or Mistress always brings the first Dish upon table themselves. But you must know that travelling in a post Chaise, is what intitles you to all this respect.
From Chatham we proceeded, on our way as fast as possible wishing to pass Black Heath before dark. Upon this road, a Gentleman alone in a chaise past us, and very soon a coach before us stoped, and there was a hue and cry, a Robbery a Robbery. The Man in the chaise was the person robbed and this in open day with carriages constantly passing. We were not a little allarmed and every one were concealing their money. Every place we past, and every post chaise we met were crying out a Robbery. Where the thing is so common I was Surprized to see such an allarm. The Robber was pursued and taken in about two miles, and we saw the poor wretch gastly and horible, brought along on foot, his horse rode by a person who took him; who also had his pistol. He looked like a youth of 20 only, attempted to lift his hat, and looked Dispair. You can form some Idea of my feelings when they told him aya, you have but a short time, the assise set next Month, and then my Lad you Swing. Tho every robber may deserve Death yet to exult over the wretched is what our Country is not accustomed to. Long may it be free of such villianies and long may it preserve a commisiration for the wretched.
We proceeded untill about 8 oclock. I was set down at Lows Hotel in Covent Gardens, the Court end of the Town. These Lodgings I only took for one night untill others more private could be procured as I found Mr. Adams was not here, I did not wish such expensive appartments. It was the Hotel at which he kept when he resided here. Mr. Spear set out in quest of Mr. Smith, but he had received intelligence of my comeing out with Capt. Lyde and had been in quest of me but half an hour before at this very place; Mr. Spear was obliged to go first to the custom house, and as good fortune would have it, Mr. Smith and Mr. Storer, were near it and saw him allight from the coach, upon which he informd them of my arrival. Tho a mile distant, they set out upon a full run (they say) and very soon to our mutual satisfaction we met in the Hotel. How do you and how do ye? We rejoice to see you here, and a thousand such kind of inquiries as take place between Friends who have not seen each other for a long time naturally occured.
My first inquiry was for Mr. Adams. I found that my son had been a month waiting for my arrival in London, expecting me in Callighan, but that upon getting Letters by him, he returnd to the Hague. Mr. Smith had received a Letter from his Father acquainting him that I had taken passage in Capt. Lyde. This intelligence he forwarded three days before I came, so that I hourly expect either Mr. Adams or Master John. I should have mentiond that Mr. Smith had engaged lodgings for me; to which Mr. Storer and he accompanied me this morning after paying a Guiney and half for tea last evening and Lodging and Breakfast, a coach included; not however to carry me a further distance than from your House to our own; the Gentlemen all took less expensive lodgings than mine, excepting Dr. Clark who tarried with us, said he would not quit us untill we were fixed in our present Hotel, the direction to which is Osbornes new family Hotel, Adelphi at Mrs. Sheffields No. 6. Here we have a handsome drawing room Genteely furnished, and a large Lodging room. We are furnished with a cook, chamber maid waiter &c. for 3 Guineys per week—but in this is not included a mouthfull of vituals or drink all of which is to be paid seperately for.
  


fryday july 24 23


I have little time for writing now, I have so many visitors. I hardly know how to think myself out of my own Country I see so many Americans about me; the first persons who calld to see me after my arrival here, were Mr. Jackson Mr. Winslow Warren Mr. Rogers Mr. Ward Boylstone, Mrs. Atkingson, and yesterday mor’g before I had Breakfasted, (for the fashonable hours of the city had taken hold of me, not out of choice but necessity Miss Adams having a hair dresser, I had directed Breakfast at 9 oclock—it was ten however, but those were early visiting hours for this fine city). Yet whilst I was Breakfasting who should be anounced to me; but Parson Walter and Mrs. Hollowell. Both appeard very glad to see me, Mrs. Hollowell treated me with her old affibily and engaged me to dine with her to day. Not says she to a feast, for we make none, but to an unceremonious family dinner. Luxery says she is the mode, but we know too, how to practise frugality and oconomey.
I am not a Little surprized to find dress unless upon publick occasions, so little regarded here. The Gentlemen are very plainly dresst and the Ladies much less so than with us. Tis true you must put a hoop on and have your hair dresst, but a common straw hat, no Cap, with only a ribbon upon the crown, is thought dress sufficient to go into company. Muslins are much in taste, no silks but Lutestrings worn but send not to London for any article you want, you may purchase any thing you can Name much lower in Boston. I went yesterday into Cheepside to purchase a few articles, but found every thing higher than in Boston. Silks are in a particular manner so. They say when they are exported there is a draw back upon them which makes them lower with us.
Our Country, alass our Country they are extravagant to astonishment in entertainments compared with what Mr. Smith and Mr. Storer tell me of this. You will not find at a Gentlemans table more than two dishes of meat tho invited several days before hand. Mrs. Atkinson went out with me yesterday and Mrs. Hay to the shops. I returnd and dined with Mrs. Atkinson by her invitation the Evening before, in company with Mr. Smith Mrs. Hay Mr. Appleton. We had a turbot; a Soup and a roast leg of Lamb, with a cherry pye. I was more gratified by the social friendly stile in which I was treated than if a sumptuous feast had been set before me. Mr. Goreham, Dr. Parker, Mr. Bromfeild, a Mr. Murray from the Hague came to see me yesterday morning, and when I returnd last evening I found cards left by a Number of Gentlemen, Some of whom I knew others I did not. But knowing Mr. Adams and being Americans they calld to make their compliments. Prentice Cushing I met with yesterday at Mr. Atkinson’s. I am going to day to see Mr. Copeleys pictures. I am told he has an Excellent likeness of Mr. Adams. Mr. Murray informd me that he left Mr. Adams last fryday, excessively anxious for my arrival; he had removed Mr. Dumas and family in expectation of my comeing: says John with whom he went to the Hague, was melancholy when Callihan arrived without me, and Mr. Adams more so; I have sent to day by the post to acquaint him with my being here, but hope every hour to see him or Master John. The wind has prevented the arrival of the post.
The city of London is pleasenter than I expected, the Buildings more regular the streets much wider and more Sun shine than I thought to have found, but this they tell me is the pleasentest season to be in the city. At my lodgings I am as quiet as any place in Boston, nor do I feel as if it could be any other place than Boston. Dr. Clark visits us every day, says he cannot feel at home any where else, declares he has not seen a handsome woman since he came into the city, that every old woman looks like Mrs. Haley and every young one like, like the d—l. They paint here, near as much as in France, but with more art, the head dress disfigures them in the Eye of an American. I have seen many Ladies; but not one Elegant one since I came; there is not to me that neatness in their appearence which you see in our Ladies.
The American Ladies are much admired here by the Gentlemen, I am told, and in truth I wonder not at it. O my Country; my Country; preserve; preserve the little purity and simplicity of manners you yet possess. Believe me, they are jewells of inestimable value.
The softness peculiarly characteristick of our sex and which is so pleasing to the Gentlemen, is Wholy laid asside here; for the Masculine attire and Manners of Amazonians.
This moment a very polite card is deliverd me from Mrs. Hallowell desireing me to remove my lodging to her House whilst I continue in London—to which I have replied with thanks excuseing myself, that I am very well accommodated and in hourly expectation of my son, not the less obliged however by her politeness. Mr. Ellworthy I have not yet seen, tho I have had Several Messages from him. This is not oweing to inattention in him, but to being informd that every thing was done for me before my arrival which I stood in need of. Our ship is not yet got up the Channel. What a time we should have had of it, if we had not landed.
Mr. Smith expects to sail on Monday or twesday, I shall keep open this Letter untill he goes. Let Sister Shaw see it, and read such parts as you think proper to the rest of our Friends, but do not let it go out of your hands. I shall not have time to write to the rest of my Friends, they must not think hardly of me. I could only repeat what I have here written, and I think it is best to have the whole Bugget together. Besides Nabby writes to all her acquaintance which must answer for me. Remember me to them all, first to my dear and aged parent, to whom present my duty—to Dr. Tufts to my Aunt to Uncle Quincy to Mr. Wibird, to all my Friends and Neighbours. Tell Mrs. Feild that Ester is very well that She sleeps in the Same Chamber with me; and keeps in it constantly, Which I chuse rather than that She Should mix below with Dick Tom and Harry whom I know nothing of. My drawing room and Chamber are up one pair of stairs. Into a closet by my chamber, water is conveyd by pipes, and as there is not half an inch of Ground unoccupied we have no occasion to go out of our rooms, from one week to an other, for by ringing the bed chamber bell, the Chamber Maid comes; and the drawing room Bell brings up the other waiters; who when you go out attend you from the Stairs to the Carriage, the Land Lady waiting at the foot to recive you, and so again upon your return. This is the stile of the Hotels.
 

Sunday morg july 25

I went yesterday accompanied by Mr. Storer and Smith to Mr. Copelys to see Mr. Adams picture. This I am told was taken at the request of Mr. Copely and belongs to him. It is a full Length picture very large; and a very good likeness. Before him stands the Globe: in his hand a Map of Europe, at a small distance 2 female figures representing peace and Innocence. It is a most Beautifull painting. From thence we went to what is calld Mr. Copelys exhibition. Here is the celebrated picture, representing the death of Lord Chatham in the House of Commons, his 3 Sons round him, each with strong expressions of Grief and agitation in their countanances. Every Member is crouding round him with a mixture of surprize and distress. I saw in this picture, what I have every day noticed since I came here, a Strong likeness of some American, or other, and I can scarcly persuade myself, but what I have seen this person, that and the other



before, there countanances appear so familiar to me, and so strongly mark our own Decent.
There was an other painting which struck me more than this. It is the death of Major Peirson the particulars account of which I inclose to you; I never saw painting more expressive than this. I lookt upon it untill I was faint, you can scarcly believe but you hear the groans of the sergant who is wounded and holding the hankerchief to his side, whilst the Blood Streams over his hand. Grief dispair and terror, are Strongly marked, whilst he grows pale and faint with loss of Blood. The officers are holding Major Peirson in their Arms, who is Mortally wounded, and the black servant has leveld his peice at the officer who killd him. The distress in the countanance of the women who are flying, one of whom has a Baby in her Arms, is Beautifully represented. But my discriptions, of these things give you but a faint resemblance of what in reality they are.
From thence I went to see the celebrated Mrs. Wright, Mr. Storer, and Smith, accompanying us. Upon my entrance (my Name being sent up) she ran to the Door, caught me by the Hand, “Why is it realy and in truth Mrs. Adams, and that your daughter? Why you dear Soul you, how young you look! Well I am glad to See you, all of you Americans! Well I must kiss you all.” Having passt the ceremony upon me and Nabby, she runs to the Gentleman. “I make no distinction,” says she, and gave them a hearty Buss, from which we had all rather have been excused; for her appearence is quite the slattern. “I love every body that comes from America,” says she, “here,” running to her desk, “is a card I had from Mr. Adams. I am quite proud of it, he came to see and made me a noble present, dear creature I design to have his Head.” “There,” says she pointing to an old Man and women who were sitting in one corner of the room, “is my old Father and Mother. Dont be ashamed of them because they look so. They were good folks,” (these were there figures in wax work), “they turnd quakers and never would let their children eat meat, and that is the reason we were all so injenious; you had heard of the ingenious Mrs. Wright in America I suppose.” In this manner She ran on for half an hour. Her person and countanance resemble an old maiden in your Neighbourhood Nelly Penniman, except that one is neat, the other the Queen of sluts, and her tongue runs like, Unity Badlams. There was an old Clergyman sitting reading a paper in the midle of the room, and tho I went prepaird to See strong representations of real Life, I was effectually deceived in this figure for 10 minuts, and was finally told that it was only Wax.

From Mrs. Wrights I returnd to my Hotel, dresst and at 4 went to dine with Mrs. Hollowel; he had in the morning been to see me and Mr. Thomas Boylstone, both of whom urged me to take up my Lodgings with Mrs. Hollowell. I chose to decline, but went and dined with them, here I found Parson Walter. We had a handsome dinner of salt fish pea soup Boild fowl and tongue roast and fry’d Lamb, with a pudding and fruit. This was a little in the Boston stile. Mr. Smith and Storer dined with us. Mr. Hollowell lives handsomely, but not in that Splendour which he did in Boston. On Sunday I engaged to take a Coach for the day which is only 12 and 6 pence sterling, and go to church to the foundling Hospital, Mrs. Atkingson Smith and Storer with me.
 

Monday morg 26 July

Well my dear sister if you are not tired with following me I will carry you to the Foundling Hospital where I attended divine service yesterday morning. Realy glad I was, that I could after so long an absence, again tread the Courts of the most high and I hope I felt not unthankfull for the mercies I had received.
This Hospital is a large Elegant Building situated in a Spot as airy, and much more Beautifull than Boston Common. The chapel which is upon the second floor is as large as where Mr. Apely what is called the Old South with us. There is one row of Galleries: upon the floor of this Chapel there are rows of seats; like a concert hall; and the pulpit is a small ornamented Box near the center. There were about 2000 person, as near as I could guess, who attended. In the Gallery, opposite to where I set, was the organ loft, upon each side an allcove; with Seats, which run up like a piramid. Here the foundlings sat, upon one side the Boys; upon the other the Girls, all in uniform, none appeard under 5 nor any older than 12, about 300 attended the service. The uniform of the Boys was a brown cloth with a red coller and a red stripe upon the shoulder. The Girls were in brown with a red Girdle round the Waist, a checked stomacher and apron sleaves turnd up and white cloth caps with a Narrow lace, clean and neat as wax. Their governessess attended with them. They performd the vocal Musick, one Man, and Woman, upon each side the organ; who sang an Anthem; both blind, and educated at this foundling hospital. When we came down we went into the dining rooms which were upon each side the assent into the Chaple; here the tables were all arranged, and the little creatures curtssying and smiling; some as sweet children as ever you saw. There is an inscription over the door in gold Letters—Can a Mother forget her Sucking child &c. In a hall are placed the pictures of many noted Benefactors and founders of this institution (I should have mentiond that the chaple windows are painted Glass, the Arms, and Names of the most distinguishd Benefactors are in the Different Squares of the Glass). We were Shewn into their bed Chambers which are long airy chambers with 10 or 15 windows in each; and about 50 or 60 beds placed in rows upon each side; coverd with blew and white furniture check. At the head of the Chamber is a bed for the Governess. When you have seen one of them you have a specimin of the whole.
I dined with Mr. and Mrs. Atkinson in company with Mr. Jackson, Smith &c. Mr. Atkinson is a very modest worthy Man and Mrs. Atkinson a most amiable woman, you see no parade no ceremony. I am treated with all the kindness of a sister, in as easy a way as I could wish. As I took the Carriage for the day; after forenoon service, we rode out to see Mrs. Atkinsons twins, who are at Nurse at Islington; about 2 miles from the city. It is a fine ride. We went through a Number of the great Squares. Portland Square is one of the finest. In short the representations which you and I, amused ourselves with looking at, not long ago, are very near the Life. When we returnd we dined, and at six oclock went to the Magdeline Hospital, which is 3 miles from where I dined, for this is a Monstrous great city. We were admitted with a ticket, this assembly was very full and crouded. Yet no Children or Servants are admitted. In Short I begin to hope that this people are more Serious and religious than I feard they were. Their is great decorum and decency observed, here are only two small Galleries which hold the unhappy beings who are the Subjects of this Mercifull institution. Those who attend the Service, are placed upon seats below like a concert Hall. The Building is about as large again as Braintree Church, in a most delightfull Situation surrounded by weeping Willows. All the Publick Buildings here have large open spaces arround them, except those churches which are in the Heart of the city. I observed upon going in; a Gallery before me railed very high and coverd with Green canvas. Here set these unhappy women screened from publick view. You can discern them through the canvas, but not enough to distinguish countenances. I admired the delicacy of this thought. The Singing was all performd by these females accompanied with the organ. The Melancholy melody of their voices, the Solemn Sound of the organ, the serious and affecting discourse of the preacher together with the Humiliating objects before me, drew tears from my Eyes. The Chapel to these appart­ments is always in the Heart of the building, the dinning working and lodging appartments surround them.
Returnd about 8 oclock, found many cards left for me, some from Virginians some from Marylanders some from Conneticut. Col. Trumble has call’d twice upon me but I was so unfortunate as not to be at home. Amongst the Americans who calld yesterday to see me during my absence was Mr. Joy. He left his Name and direction with a polite Billet, inviteing me to dine with him a twesday if I was not engaged, and if I was the first day I was disengaged. I have replied to him that I will wait upon him on wednesday. Invited by Mr. Jackson and by Mr. Murray to the play this evening, declined going in hopes my best Friend will be here to attend me very soon. Besides have no cloaths yet which will do. No Mail from Holland yet arrived. The wind has been so contrary that two are now due. Dr. Clark our constant and daily visitor is just come in to drink tea with me; Mr. Smith and Storer are here great part of the day. Captain Lyde did not get up the Channel untill Sunday; so that I have no occasion to repent landing when I did. Contrary winds and bad weather prevented his comeing up only with the tide; his vissel too like to have been sunk by a Collier running foul of him, they did him a good deal of damage. These are vessels that take pleasure in injureing others. He told me many dismall stories about comeing up the Channel, which made me determine to Land at any rate.
On Saturday Mr. Elworthy calld upon me, and tenderd me any service I could wish for; I thanked him, but Mr. Smith Storer and Dr. Clark render any other assistance necessary, as either and all of them are ready and willing to oblige me. On Sunday morning Mr. and Mrs. Elworthy, came to see me. She is a very agreeable Women, and looks like one of us, that she had more of our American neatness about her than any Lady I have seen, for I am yet so unpolite as not to be reconciled to the Jaunty appearence, and the Elegant Stoop. There is a rage of fashion which prevails here with dispotick Sway, the coulour and kind of silk must be attended to; and the day for putting it on and of, no fancy to be exercised, but it is the fashion and that is argument sufficient to put one in, or out of countanance. I am comeing on half way; I Breakfast at 9 and dine at 3 when at home, but I rise by six. I am not obliged to conform in that, but the other hours I am forced to submit to upon account of company. This morning Dr. Clark and Col. Trumble are to Breakfast with me. I long for the hour when I shall set of, for the Hague or see Mr. Adams here; I meet with so many acquaintance here; that I shall feel loth to quit the city, upon that account. There are no Americans in Holland and the language will prevent any Sociability but what I find in my own family. But having a house, Garden, and Servants, at command, feeling at home will in some measure compensate for the rest. I have a journey of 80 miles to make to Margate before I can embark, and as soon as Mr. Jefferson arrives suppose we must go to France. I have not executed your orders with regard to Sattin because upon inquiry I find you can Buy cheeper with you; I have not found any thing except shoes that are lower. Such a sattin as my black you must give as much sterling for a yard as I gave lawfull Money. No silk but Lutestring and those which are thinner are worn at this Season; mode cloaks Muslin and Safnet, Gauze Hats Bonnets and ribbons—every thing as light and thin as possible, different gowns and skirts. Muslin Skirts flounced; chintz with Borders, white, with a trimming that looks like Gartering. The Silk which is most in taste is what is calld new mown Hay, the pattern I inclose and this part of the Letter is for the tastety folks of my acquaintance. Mr. Smith brings home a Specimin of the Newest fashion hats.
 

twesday morning 27 July

Determined to Tarry at home to day and see company. Mr. Joy came in and Spent an hour. He is the Same pleasing Man you formerly knew him, that Bashfull difidence is supplied by a manly confidence, and acquaintance with the world has given ease and politeness to his Manners; he realy is quite the accomplished Gentleman, bears a very good Character, has made a great deal of Money, and married a Yorkshire Lady of a handsome fortune about 3 months since. He again repeated his invitation to me, to dine with him accompanied by Mr. Smith. Tomorrow I go. Many Gentleman have called upon me this forenoon so that I have only time to dress before dinner, which I order at an earlier hour than the London fashion; at 3 is my hour and Breakfast at 9. I cannot dine earlier because from nine till 3 I am subject to company. From the hours of 3 till 5 and 6 I am generally alone, or only Mr. Smith or Storer here to whom I am never denied. The servant will frequently come and ask me if I am at home!
 

Wednesday 28 July

I have walked out to day for the first time, and a Jaunt Mr. Storer has led me. I shall not get the better of it for a week. The walking is very easy here, the sides of the street being wholy of flat stones, and the London Ladies walk a great deal, and very fast. My walk out, and in was only four miles, judge you then what an Effect it had upon me. I was engaged to dine out. I got home at one but was obliged to lie upon the bed an hour, and have not recoverd it yet.
At four I was obliged to go out. Mr. Joy lives 3 miles from where I lodge, the house in which he lives is very Elegant; not large but, an air of taste and neatness is seen in every appartment.
We were shewn into the drawing room where he waited us at the door, and introduced us to his Lady and her sister.
She is quite young, delicate as a lily, modest and diffident, not a London Lady by any means. After we had dinned, which was in company with 5 American Gentlemen, we retired to the drawing room, and there I talked off the Ladies reserve, and she appeard agreeable. Her dress pleased me and answerd to the universal neatness of the appartments furniture and entertainment. It was a delicate blew and white copper plate calico with a blew Lutestring skirt flounced, a Muslin Apron and a hankerchief, which are much more worn than Gauze; her hair a fine black, drest without powder; with a fashionabl cap, and Straw ribbons, upon her head and Breast, with a Green Moroco Sliper. Our dinner consisted of fryed fish of a small kind; a boiled ham a fillet of veal a pair of roast ducks an almond pudding; current and goose berries, which in this country are very fine. Painted Muslin is much worn here, a straw hat, with a deep Crown lined, and a white Green, or any coulourd ribbon you chuse. I returnd and found a Number of Cards left from Gentleman who had called during my absence. To morrow I am invited to dine again with Mr. Atkingson and Lady. I feel almost ashamed to go again, but not being otherways engaged they insist upon it. It is a thanksgiving day, for the Peace. I design to hear Mr. Duchee who officiates at the Assylum or orphan house.
 

thursday 29 July

I found myself so unwell that I could not venture to day into a crouded assembly. My walk Yesterday gave me a pain in my head, and stiffned me so that I can scarcly move. Nabby too has the London cold, which they say every body experiences who comes here. But Mr. and Mrs. Atkinson would not excuse my dinning with them and Charly Storer came for us. We went and found the same friendly hospitable attention, nothing more on account of the day, a neat pretty dinner consisting of two dishes and vegatables. After dinner returnd the visit of Mr. and Mrs. Elworthy who were very glad to see me. Mr. Elworthy carried us to Drapers Hall. This is a magnificent Building belonging to a company of that people, to which is attached a most Beautifull Garden, to walk. In some of these places; you would think yourself in a land of enchantment. It would just Suit my dear Betsys romantick fancy. Tell her I design very soon to write to her; it shall be a discription of some pretty Scene at the Hague, and Lucy shall have a Parissian Letter. But writing to one, I think I am writing to you all.
 

fryday 30 July

To day my dear Sister I have determined upon tarrying at home in hopes of seeing my Son; or his Pappa; but from a hint dropt by Mr. Murray I rather think it will be my Son, as political reasons will prevent Mr. Adams’es journey here. Whilst I am writing a servant in the family runs puffing in, as if he was realy interested in the matter. “Young Mr. Adams is come.” “Where where is he,” we all cried out? “In the other house Madam, he stoped to get his Hair dresst.” Impatient enough I was, yet when he enterd, (we have so many Strangers), that I drew back not realy believing my Eyes—till he cried out, “Oh my Mamma! and my dear Sister.” Nothing but the Eyes at first Sight appeard what he once was. His appearence is that of a Man, and in his countanance the most perfect good humour. His conversation by no means denies his Stature. I think you do not approve the word feelings, but I know not what to Substitute in lieu, or even to discribe mine. His sister he says he should have known in any part of the World. He inquired if his Cousin Betsy had received a long letter of Several pages which he wrote her in April.
Mr. Adams chuses I should come to the Hague, and travell with him from thence. Says it is the first journey he ever lookd forward to with pleasure since he came abroad; I wish to set out on fryday, but as we are obliged to purchase a Carriage and many other matters to do, Master John thinks we cannot go untill the twesday after. In the mean time I shall visit the curiositys of the city, not feeling 20 years younger, as my best Friend says he does, but feeling myself exceedingly Matronly with a grown up Son on one hand, and Daughter upon the other, and were I not their Mother, I would Say a likelier pair you will seldom see in a summers day.
You must supply words where you find them wanting and imagine what I have left unfinished, for my letter is swelled to such a Bulk, that I have not even time to peruse it. Mr. Smith goes to morrow morning, and I must now close requesting you to make the distribution of the little matters I send as directed. Tell Dr. Tufts my dear and valued uncle, and Friend, that I design to write to him by the next vessel.
Particularly remember me to Uncle Quincy to Mrs. Quincy and Nancy to all my dear Boston Friends. Tell Mr. Storer, that Charly is very good to me; and that walking with Nabby the other day; she was taken for his wife. Ask him if he consents? Mr. and Mrs. Atkinson treat me like a sister, I cannot find myself in a strange land. I shall experience this when I get to a country the language of which I cannot speak. I sincerely wish the treaty might have been concerted here. I have a partiality for this Country—but where my treasure is there shall my heart go. I know not when to close. You must write often to me and get Uncle Smith to cover to Mr. Atkinson, then where ever I am the letters will come safe. Adieu once more my dear sister and believe me most affectionately yours

A Adams

